                            Case 3:19-cv-05941-WHA Document 95 Filed 04/07/21 Page 1 of 5



                    1   JOSEPH W. COTCHETT (SBN 36324)
                        jcotchett@cpmlegal.com
                    2   ERIC J. BUESCHER (SBN 271323)
                        ebuescher@cpmlegal.com
                    3   SARVENAZ “NAZY” J. FAHIMI (SBN 226148)
                        sfahimi@cpmlegal.com
                    4   COTCHETT, PITRE & McCARTHY, LLP
                        840 Malcolm Road
                    5   Burlingame, CA 94010
                        Tel: (650) 697-6000 / Fax: (650) 697-0577
                    6
                        Attorneys for Plaintiffs Save The Bay, et al.
                    7
                        ALLISON LAPLANTE (pro hac vice)
                    8   laplante@lclark.edu
                        JAMES SAUL (pro hac vice)
                    9   jsaul@lclark.edu
                        EARTHRISE LAW CENTER
               10       Lewis & Clark Law School
                        10015 S.W. Terwilliger Boulevard
               11       Portland, OR 97219
                        Tel: (503) 768-6894 / Fax: (503) 768-6642
               12
                        Attorneys for Plaintiff San Francisco Baykeeper
               13
                                                       UNITED STATES DISTRICT COURT
               14
                                                      NORTHERN DISTRICT OF CALIFORNIA
               15
                        SAN FRANCISCO BAYKEEPER; SAVE THE                 CASE NO: 3:19-cv-05941-WHA (lead case)
               16       BAY; COMMITTEE FOR GREEN
                        FOOTHILLS; CITIZENS’ COMMITTEE TO                 Consolidated with
               17       COMPLETE THE REFUGE; and STATE OF
                        CALIFORNIA, by and through XAVIER                 No: 3:19-cv-05943-WHA
               18       BECERRA, ATTORNEY GENERAL,
                                                                          STIPULATION RE: BRIEFING
               19                       Plaintiffs,                       SCHEDULE FOR PLAINTIFFS’ MOTION
                                                                          FOR ATTORNEYS’ FEES AND COSTS
               20               v.                                        AND [PROPOSED] ORDER

               21       U.S. ENVIRONMENTAL PROTECTION                     Date:    May 27, 2020
                        AGENCY AND ITS ADMINISTRATOR,                     Time:    8:00 a.m.
               22                                                         Ctrm:    12
                                        Defendants.                       Judge:   William H. Alsup
               23

               24       REDWOOD CITY PLANT SITE, LLC,

               25                       Intervenor-Defendant.

               26

               27

               28
       ♼                 STIPULATION RE: BRIEFING SCHEDULE FOR PLAINTIFFS’ MOTION FOR
 LAW OFFICES
COTCHETT, PITRE &        ATTORNEYS’ FEES AND COSTS; CASE NO. 3:19-cv-05941-WHA
 MCCARTHY, LLP
                            Case 3:19-cv-05941-WHA Document 95 Filed 04/07/21 Page 2 of 5



                    1          Plaintiffs San Francisco Baykeeper, Save The Bay, Green Foothills, and Citizens’ Committee

                    2   To Complete The Refuge (“NGO Plaintiffs”), and Defendants U.S. Environmental Protection Agency

                    3   and its Administrator in his official capacity (“EPA”) submit the following stipulation and proposed

                    4   order regarding the briefing schedule and procedure pertaining to NGO Plaintiffs’ Motion for

                    5   Attorneys’ Fees and Costs under the Equal Access to Justice Act (“EAJA”) filed on April 2, 2021

                    6   (“fee motion”) (Dkt. No. 94).

                    7          WHEREAS, on October 5, 2020, this Court issued its “Amended Order RE Motions for

                    8   Summary Judgment and Plaintiffs’ Motion to Supplement Administrative Record” (Dkt. No. 84);

                    9          WHEREAS, on October 5, 2020, this Court entered a judgment in favor of plaintiffs (Dkt.

               10       No. 83), ruling: “The March 2019 jurisdictional determination is VACATED AND SET ASIDE.

               11       The matter is REMANDED to the agency to consider the question anew and do so in conformity with

               12       the accompanying order”;

               13              WHEREAS, on December 2, 2020, EPA filed a notice of appeal (Dkt. No. 85);

               14              WHEREAS, on December 3, 2020, Intervenor Redwood City Plant Site, LLC (“Cargill”)

               15       filed a notice of appeal (Dkt. No. 86);

               16              WHEREAS, on February 26, 2021, in Ninth Circuit Appeal No. 20-17359, EPA filed an

               17       unopposed motion to voluntarily dismiss its appeal;

               18              WHEREAS, on March 3, 2021, the Ninth Circuit granted EPA’s voluntary dismissal and

               19       issued its mandate (Dkt. No. 93);

               20              WHEREAS, to date, Cargill’s appeal (Ninth Circuit Appeal No. 20-17367), remains pending;

               21              WHEREAS, to avoid any potential jurisdictional deficiency with their fee motion, NGO

               22       Plaintiffs filed their motion on April 2, 2021, 30 days after the Ninth Circuit granted EPA’s motion to

               23       dismiss its appeal and issued its mandate, see 28 U.S.C. § 2412(d)(1)(B), (d)(2)(G);

               24              WHEREAS, NGO Plaintiffs noticed the hearing on their motion for May 27, 2021;

               25              WHEREAS, EPA and NGO Plaintiffs agree that this Court’s resolution of the fee motion

               26       should be postponed until after Cargill’s appeal is resolved;

               27              WHEREAS, this stipulation and proposed order, if granted, would allow time for EPA and

               28       NGO Plaintiffs to attempt to negotiate a settlement of NGO Plaintiffs’ fee motion after Cargill’s
       ♼                 STIPULATION RE: BRIEFING SCHEDULE FOR PLAINTIFFS’ MOTION FOR                                          1
                         ATTORNEYS’ FEES AND COSTS; CASE NO. 3:19-cv-05941-WHA
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP
                            Case 3:19-cv-05941-WHA Document 95 Filed 04/07/21 Page 3 of 5



                    1   appeal is resolved without further time and expense related to the motion, including, but not limited

                    2   to, expert witness expenses, opposition and reply briefing related to the motion, and to avoid the

                    3   uncertainty of potential outcomes related to the motion;

                    4          WHEREAS, if the parties are unable to reach a settlement of the fee motion, nothing about

                    5   this stipulation and proposed order waives any argument any party has made or may advance

                    6   regarding the fee motion, except that the parties agree that NGO Plaintiffs have preserved any

                    7   applicable filing deadline of April 2, 2021, even though NGO Plaintiffs may later supplement their

                    8   fee motion after Cargill’s appeal is resolved (as provided for in this stipulation and proposed order);

                    9          THEREFORE, NGO Plaintiffs and EPA stipulate and propose for the Court’s approval the

               10       following:

               11              1. The hearing date for NGO Plaintiffs’ fee Motion (Dkt. No. 94) shall be taken off calendar

               12                    and shall be reset by the parties after a mandate issues on Cargill’s appeal;

               13              2. The parties will file a notice with this Court upon the conclusion of Cargill’s appeal, in

               14                    which NGO Plaintiffs and EPA shall propose a briefing schedule consistent with this

               15                    stipulation and proposed order;

               16              3. Although the precise due date is not yet ascertainable (because resolution of Cargill’s

               17                    appeal remains pending), NGO Plaintiffs may supplement their fee motion to provide

               18                    expert declaration(s) in support of their motion for attorneys’ fees, if any, no more than 28

               19                    days of a mandate being issued by the Ninth Circuit Court of Appeals on Cargill’s appeal

               20                    (absent a further extension of time);

               21              4. Similarly, although the due date is not yet ascertainable, EPA’s response to the fee motion

               22                    shall be due no more than 73 days after a mandate being issued by the Ninth Circuit Court

               23                    of Appeals on Cargill’s appeal (absent a further extension of time);

               24              5. NGO Plaintiffs’ reply brief in support of their fee motion shall be due no more than 14

               25                    days after EPA’s opposition is filed (absent a further extension of time); and

               26              6. This stipulation and proposed order does not address size limitations; the parties preserve

               27                    their rights to seek leave to file an oversized brief (after meeting and conferring with one

               28               another).
       ♼                 STIPULATION RE: BRIEFING SCHEDULE FOR PLAINTIFFS’ MOTION FOR                                               2
                         ATTORNEYS’ FEES AND COSTS; CASE NO. 3:19-cv-05941-WHA
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP
                              Case 3:19-cv-05941-WHA Document 95 Filed 04/07/21 Page 4 of 5



                    1   It is so stipulated.

                    2   Dated: April 7, 2021
                    3   COTCHETT, PITRE & McCARTHY, LLP
                    4   By:     /s/ Eric J. Buescher
                    5           JOSEPH W. COTCHETT
                                ERIC J. BUESCHER
                    6           SARVENAZ “NAZY” J. FAHIMI
                    7   Attorneys for Plaintiffs Save The Bay, Green Foothills, and Citizens’ Committee to Complete the
                        Refuge
                    8

                    9   EARTHRISE LAW CENTER
               10       By:   /s/ Allison M. LaPlante
                              ALLISON M. LAPLANTE
               11             JAMES N. SAUL
                        Lewis & Clark Law School
               12
                        SAN FRANCISCO BAYKEEPER, INC.
               13
                                NICOLE C. SASAKI
               14
                        Attorneys for Plaintiff San Francisco Baykeeper
               15

               16

               17       Dated: April 7, 2021
               18       By: /s/ Andrew J. Doyle
               19       U.S. Department of Justice
                        Environment & Natural Resources Division
               20       c/o 450 Golden Gate Avenue, Suite 7-6549
                        San Francisco, CA 94102
               21       (202) 532-3156 (mobile)
                        andrew.doyle@usdoj.gov
               22
                        Attorney for Defendants U.S. EPA and its Administrator in his official capacity
               23

               24

               25

               26

               27

               28
       ♼                 STIPULATION RE: BRIEFING SCHEDULE FOR PLAINTIFFS’ MOTION FOR                                     3
                         ATTORNEYS’ FEES AND COSTS; CASE NO. 3:19-cv-05941-WHA
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP
                            Case 3:19-cv-05941-WHA Document 95 Filed 04/07/21 Page 5 of 5



                    1                                             PROPOSED ORDER

                    2            Pursuant to the stipulation of the parties, it is so ordered. NGO Plaintiffs and EPA shall file a

                    3   notice within 10 days of the Ninth Circuit’s issuance of a mandate in Cargill’s appeal; the notice shall

                    4   contain precise briefing deadlines and a hearing date respecting NGO Plaintiffs’ fee motion. All

                    5   further proceedings in this case are held in abeyance pending the filing of the notice.

                    6

                    7

                    8   Dated:
                                                                               Hon. Judge William H. Alsup
                    9
               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
       ♼                 STIPULATION RE: BRIEFING SCHEDULE FOR PLAINTIFFS’ MOTION FOR                                            4
                         ATTORNEYS’ FEES AND COSTS; CASE NO. 3:19-cv-05941-WHA
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP
